UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4104


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DALE PATRICK VERSHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:10-cr-00098-AWA-TEM-1)


Submitted:   November 10, 2015            Decided:   November 16, 2015


Before WILKINSON and    KEENAN,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Rodolfo Cejas, II,    Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.     Dana J. Boente, United
States Attorney, Lisa R. McKeel, Assistant United States
Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dale       Patrick     Versher       appeals          the    district     court’s    order

revoking         supervised     release          and       imposing      a   24-month     term    of

imprisonment to be followed by 15 years’ supervised release.

Versher         contends      that    one        of       the     conditions     of   supervised

release         he   was    convicted       of    violating          was     unconstitutionally

vague and that the court plainly erred in imposing a 15-year

term of supervised release.                       For the reasons that follow, we

affirm.

       In       2010,      Versher,    a     convicted             rapist,     pled   guilty     to

failing to register as a sex offender as required by the Sex

Offender         Registration        and    Notification            Act      (“SORNA”),    see    18

U.S.C. § 2250(a) (2012).                   The district court sentenced Versher

to 36 months’ imprisonment, to be followed by a 15-year term of

supervised           release     for        which          the     court      imposed     several

conditions of supervision.                       Relevant to this appeal, Standard

Condition 3 required Versher to “answer truthfully all inquiries

by   the        probation    officer        and       follow       the   instructions      of    the

probation officer.”            (J.A. 40). 1

       Versher was released from custody and began serving his

term       of    supervision     in        March          2013.      Later     that   year,      the



       1
       “J.A.” refers to the joint appendix filed by the parties
on appeal.



                                                      2
district court revoked Versher’s supervised release, because he

violated        various           conditions      of    supervision.          The      court

sentenced Versher to 60 days’ imprisonment, to be followed by 15

years’ supervised release.

      Versher’s new term of supervision began on January 3, 2014.

The district court once again revoked Versher’s supervision on

February        5,     2015,        finding      that    Versher       violated     several

conditions of supervision, including Standard Condition 3.                                 The

court      found      that        Versher   violated       Standard      Condition     3    by

failing to comply with the probation officer’s oral instructions

to notify him about new romantic relationships.                            Versher argues

that this instruction was impermissibly vague, because it was

not     clear        what    constituted         a     “romantic       relationship”       and

therefore the condition violated his due process rights. 2

      We     review         for     abuse   of    discretion       a    district    court’s

judgment     revoking         supervised         release    and    imposing   a    term     of

imprisonment.          United States v. Padgett, 788 F.3d 370, 373 (4th

Cir.), cert. denied, ___ S. Ct. ___, 2015 WL 5937870 (U.S. Nov.

      2Versher does not dispute the district court’s findings
that he violated other conditions of supervised release, or that
his supervised release could be revoked solely on the basis of
those other violations.      However, he argues that he was
prejudiced by the district court’s finding that he violated
Standard Condition 3, because the district court’s decision to
sentence him above the Policy Statement range to the statutory
maximum term of imprisonment was based in part on this
violation.



                                                 3
9, 2015) (No. 15-6499).                We review de novo constitutional due

process claims.         United States v. Legree, 205 F.3d 724, 729 (4th

Cir. 2000).

      A statute violates due process of law if it “either forbids

or requires the doing of an act in terms so vague that men of

common intelligence must necessarily guess at its meaning and

differ as to its application.”                    Connally v. Gen. Constr. Co.,

269 U.S. 385, 391 (1926); United States v. Morison, 844 F.2d

1057,    1070    (4th    Cir.    1988).           The    same   principles   apply   to

conditions of supervised release.                       See United States v. Paul,

274     F.3d    155,    166     (5th     Cir.      2001)     (“Restrictions    on    an

offender’s ability to interact with particular groups of people

. . . must provide ‘fair notice’ of the prohibited conduct.”);

United States v. Schave, 186 F.3d 839, 843 (7th Cir. 1999) (“A

condition of supervised release is unconstitutionally vague if

it would not afford a person of reasonable intelligence with

sufficient        notice        as       to       the      conduct    prohibited.”).

“[C]ategorical terms can provide adequate notice of prohibited

conduct    where       there    is   a   commonsense        understanding     of    what

activities the categories encompass.”                      Paul, 274 F.3d at 167.

Our review of the record and the parties’ briefs convinces us

that the probation officer’s instructions were not impermissibly

vague and that the district court did not abuse its discretion



                                              4
in finding that Versher violated Standard Condition 3 by failing

to comply with those instructions.

      Next,    Versher    challenges     the   15-year   term   of    supervised

release imposed by the district court.               Because Versher did not

object to his sentence before the district court, our review is

for plain error.         United States v. Webb, 738 F.3d 638, 640-41

(4th Cir. 2013).         To satisfy the plain error standard, Versher

must show (1) an error; (2) that is clear and obvious; (3) that

affects substantial rights; and (4) that “seriously affect[s]

the     fairness,     integrity    or    public   reputation     of     judicial

proceedings.”       Id. (alteration in original).

      Under    U.S.      Sentencing     Guidelines     Manual   § 5D1.2(b)(2)

(2010), a defendant who is convicted of a “sex offense” may

receive up to a lifetime term of supervised release.                  In United

States v. Collins, 773 F.3d 25 (4th Cir. 2014), cert. denied,

135 S. Ct. 1868 (2015), this Court held, in accordance with a

recent clarifying amendment to the Guidelines, that “failing to

register as a sex offender under SORNA is not a ‘sex offense’

for purposes of the Guidelines.”               773 F.3d at 32; see USSG

§ 5D1.2 cmt. n.1 (2014).           Thus, the term of supervised release

under    the   Guidelines    for   a    defendant,    like   Versher,    who   is

convicted of failing to register is the statutory minimum of

five years.     Collins, 773 F.3d at 32; see USSG § 5D1.2 cmt. n.6.

Notably, although Collins clarified that the Guidelines term of

                                         5
supervised     release      for     defendants          convicted       of    failing     to

register is five years, the statutory range remains the same—

five years to life.         See 18 U.S.C. § 3583(k) (2012).

      Versher argues that the district court plainly erred by

imposing a supervised release term in excess of the five years

advisory Guidelines range, and by failing to explain the reason

for the upward variance.            Even assuming that the district court

erred by failing to take into account the advisory Guidelines

range in imposing or explaining the upward variance, and that

the   error   is    clear    or    obvious,      Versher        cannot   show      a   “non-

speculative basis in the record to conclude that the district

court would have imposed a lower [supervised release term] . . .

but for the error.”              United States v. McLaurin, 764 F.3d 372,

388 (4th Cir. 2014) (internal quotation marks omitted), cert.

denied, 135 S. Ct. 1842 (2015).

      Finally, Versher argues that the district court erred in

failing to subtract from his 15-year supervised release term the

terms   of    imprisonment          imposed       for     his     past       and   present

supervised release violations.                  The length of a new term of

supervised     release      may     “not    exceed       the     term    of    supervised

release authorized by statute for the offense that resulted in

the   original     term     of    supervised       release,       less       any   term   of

imprisonment       that   was     imposed       upon    revocation       of    supervised

release.”      18 U.S.C. § 3583(h) (2012).                      However, § 3583(h)’s

                                            6
subtraction rule does not apply where a statute authorizes a

maximum    supervised      release   term   of   life.       United    States     v.

Crowder, 738 F.3d 1103, 1104-05 (9th Cir. 2013); United States

v. Cassesse, 685 F.3d 186, 188-91 (2d Cir. 2012); United States

v. Rausch, 638 F.3d 1296, 1302-03 (10th Cir. 2011).

     Accordingly,     we    affirm    the   district     court’s      order.      We

dispense    with    oral     argument   because       the    facts     and     legal

contentions   are   adequately       presented   in    the   materials       before

this Court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        7